office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b01 posts-166022-04 wli-5 uilc date date to mary ann waters senior attorney sbse from audrey w ellis senior counsel branch associate chief_counsel passthroughs special industries subject state tax_credit transfers this chief_counsel_advice responds to your request for assistance in accordance with sec_6110 this advice may not be used or cited as precedent this writing may have an adverse affect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views this writing may contain privileged information any unauthorized disclosure of disclosure statement legend -------------------------- ---------- state d p1 -------------------------------------------------- p2 ------------------------------------------------------------- -------------------------------------------------------------------- ---------------------------------------------------------------------- --------- -------------------------------------------------- p3 -------------------------------------------------- a b c d e f g -------- ------ ------ ------ --- -- issue sec_1 whether the investors in the transactions described below are respected as partners in the partnerships under the principles of the substance-over-form doctrine whether the transactions described below should be recharacterized as a disguised sale of partnership property under sec_707 of the internal_revenue_code and the regulations thereunder whether the transactions described below are respected under the partnership anti-abuse rule sec_1_701-2 of the income_tax regulations and whether the issue of whether an investor is a partner in a partnership constitutes a partnership_item conclusions based on the materials submitted and representations made within we conclude that the investors involved in the transactions described below are not partners in the partnerships and therefore the transactions should be recast under the principles of the substance-over-form doctrine the transactions described below should be recharacterized as a disguised sale of partnership property under sec_707 and the regulations thereunder the transactions described below should be recast under the partnership anti- abuse rule sec_1_701-2 the issue of whether an investor is a partner in a partnership is a partnership_item facts state allows state_income_tax credits for the rehabilitation of state property based on qualified expenses the credit equals a of eligible rehabilitation expenses and can be used as a dollar-for-dollar reduction in state_income_tax liability the credit must be identified and used for the year earned but the credit can be carried forward for g years prior to d state allowed a one time transfer of the credit after d the credit could no longer be transferred before d the credit at issue was a transferable tax_credit the promoters of the transactions formed p1 with investors to purchase the credits from various developers who had earned the credits but could not use them on their state tax returns p1 paid dollar_figureb per dollar of credit p1 allocated all of the credits to a group of individual investor partners with a combined interest of in p1 p2 and p3 both partners of p1 p2 and p3 then allocated their distributive shares of the credits to their respective individual investors the individual investors were taxpayers who were interested in reducing their state taxes but for reasons such as being subject_to the alternative_minimum_tax amt were indifferent to the state taxes deduction under sec_164 for federal tax purposes in exchange for partnership interests in p1 p2 or p3 each of the investors contributed cash at dollar_figurec per dollar of credit the total amount of dollar_figurec times the number of credits allocated and or to be allocated the individual investors executed subscription agreements with p1 p2 or p3 which provided that p1 p2 or p3 anticipated the receipt of the credits and agreed to allocate a fixed number of the credits to the investors upon the execution of the subscription agreements and contribution of cash p1 p2 and p3 transferred credits simultaneously future allocations of credits if any were carried out typically within d months of time further the investors executed option agreements granting p1 p2 or p3 options to purchase back the investors’ interests for their fair_market_value for a period of one year in fact it appeared that most of the investors held onto their partnership interests for a period of only d months and thereafter sold their interests to p1 purchased and allocated the credits within the same tax_year p1 deducted the purchase_price of the credits as acquisition fees and did not report income from the disposition of the credits one of the key promoters of the transactions for a small fraction e of their bases on their federal_income_tax returns the investors claimed large capital losses e -1 times dollar_figurec times the number of credits the marketing materials of the transactions provide that the investors will not receive any material distributions of cash_flow and will not be allocated material amounts of federal_income_tax credits or partnership items of income gain loss or deduction further the marketing materials provide that any return on investment or of an investment in p1 p2 or p3 is dependent entirely upon the allocations of the state credits and the capital_loss for federal_income_tax purposes generated upon the sale of the investors’ interests in p1 p2 or p3 law and analysis i the investors are not partners in the partnership under the substance-over-form doctrine the standards for ascertaining the existence of a partnership for federal_income_tax purposes are well-established in the decisions of 327_us_280 and 337_us_733 whether an entity or contractual arrangement is a partnership for federal_income_tax purposes requires a facts-and-circumstances analysis under the tower culbertson standard the supreme court in culbertson stated that there is a partnership for federal tax purposes when considering all the facts - the agreement the conduct of the parties in execution of its provisions their statements the testimony of disinterested persons the relationship of the parties their respective abilities and capital contributions the actual control of income and the purposes to which it is used and any other facts throwing light on their true intent - the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of the enterprise under this inquiry it is clear that the investors in the instant case were not culbertson pincite the critical inquiry is the parties’ intent to join together in conducting business activity and sharing profits partners in the relative partnerships the transactions were promoted as ones in which the investors would receive no material cash distribution no allocations of federal_income_tax credits and no partnership items of income gain loss or deduction the investors subscribed to the transactions with the full knowledge that the only benefits of entering p1 p2 or p3 were the distributions of the state tax_credits and federal_income_tax losses to be claimed at the termination of their interests these interests were held for a brief period of time typically d months this obvious lack of joint profit_motive is fatal to their classification as partners in p1 p2 or p3 therefore the investors were not partners in the partnerships generally a state tax_credit to the extent that it can only be applied against the in the hands of the taxpayer who originally qualified for the credit and transfers it original recipient’s current or future state tax_liability is treated for federal_income_tax purposes as a reduction or potential reduction in the taxpayer’s state tax_liability not as a payment of cash or property to the taxpayer cf revrul_79_315 1979_2_cb_27 holding iowa income_tax rebate consequently the federal tax effect of such a state credit is normally to reduce any deduction for payment of state tax the taxpayer may otherwise have had under sec_164 by itself the fact that a state tax_credit is transferable should not cause it to lose its character as a reduction or potential reduction in liability in the hands of the taxpayer who originally qualified for the credit however if and when a transferable credit is in fact transferred to another taxpayer for value it is generally appropriate to treat the transaction as a sale and purchase of property under sec_1001 for value the credit has a basis of zero and the full sales_price is gain transferable tax_credit is not a payment of tax or a payment in lieu of tax for purposes of sec_164 see revrul_61_152 1961_2_cb_42 revrul_71_49 1971_1_cb_103 revrul_81_192 1981_2_cb_49 rather the transferee has purchased a valuable right which in the transferee's hands constitutes property the basis of which is the cost incurred the use of the credit to reduce the transferee's state tax_liability is analogous to the transfer of property to the state in satisfaction of the liability generally therefore when the transferee uses the credit to reduce a state tax_liability the transferee will have gain_or_loss under sec_1001 on the use of the credit and will be treated as having made a payment of state tax for purposes of sec_164 cf revrul_86_117 1986_2_cb_157 with respect to the transferee of the credit a payment for the purchase of a applying these principles to the present situation as recast under the tower culbertson substance-over-form analysis the investors were not partners in the partnerships accordingly the transfers of the credits for cash between p1 p2 or p3 and the investors should be recharacterized in accordance with their substance as direct sales and purchases of the credits this treatment applies whether or not the transaction is treated as a partnership allocation for state law purposes prior to d p1 acquired the credits for dollar_figureb per dollar of credit and must report gains from the sale of the credits at a price of dollar_figurec per dollar of credit to the investors measured by the difference between their basis in the acquired credits and the amount_realized on the transfer to the investors when the investors use the credits to reduce their state tax_liability they pre-d the developers who qualified for and then sold the credits to the partnerships would also report are treated as having satisfied their liability with property resulting in a disposition of the credits under sec_1001 and payments of state tax for purposes of sec_164 see revrul_86_117 further the losses claimed by the investors upon the sale of their purported partnership interests in p1 p2 or p3 are disallowed ii disguised sale of property sec_707 provides that if there is a direct or indirect transfer of money or other_property by a partner to a partnership there is a related direct or indirect transfer of money or other_property by the partnership to such partner or another partner and the transfers in and when viewed together are properly characterized as a sale_or_exchange of property such transfers shall be treated either as occurring between the partnership and one who is not a partner or as a transaction between two or more partners acting other than in their capacity as members of the partnership sec_1_707-3 provides generally that a transfer of property other than money or an obligation_to_contribute money by a partner to a partnership and a transfer of money or other consideration by the partnership to the partner is treated as a sale of property in whole or in part by the partner to the partnership only if based on all of the facts and circumstances two conditions are satisfied the partnership would not have transferred money or property to the partner but for the transfer of the property and in cases of transfers that are not simultaneous the subsequent transfer is not dependent on the entrepreneurial risks of the partnership’s operations sec_1_707-3 further sec_1_707-3 creates a presumption that if the transfers above occur within a two-year period without regard to the order of the transfers the transfers will be treated as a sale of the property to the partnership unless the facts and circumstances clearly establish otherwise sec_1_707-6 provides that rules similar to those provided in sec_1_707-3 apply in determining whether a transfer of property by a partnership to a partner and one or more transfers of money or other consideration by that partner to the partnership are treated as a sale of property in whole or in part to the partner in this case p1 p2 and p3 transferred credits simultaneously upon the investors’ execution of the subscription agreements and contributions of cash future allocations of credits if any were carried out typically within d months of time following the subscription pursuant to sec_1_707-6 therefore the transfers are presumed to be gains in the full amount of the dollar_figureb sales_price since they had no basis in the credits if the tax_benefit of a cash payment of the state tax_liability would have been reduced or eliminated by factors such as amt the same result applies to this payment sales of credits from p1 p2 and p3 to the investors and should be treated as such for federal tax purposes iii sec_1_701-2 partnership anti-abuse rule sec_1_701-2 provides that subchapter_k is intended to permit taxpayers to conduct joint business activity through a flexible economic arrangement without incurring an entity-level tax sec_1_701-2 provides that there are three implicit requirements in subchapter_k the partnership must be bona_fide and each partnership transaction or series of related transactions individually or collectively the transaction must be entered into for a substantial business_purpose the form of each partnership transaction must be respected under substance over form principles except as otherwise provided in sec_1_701-2 the tax consequences under subchapter_k to each partner of partnership operations and of transactions between the partner and the partnership must accurately reflect the partners' economic agreement and clearly reflect the partner's income collectively proper reflection of income sec_1_701-2 provides that partnership rules are to be applied in a manner that is consistent with the intent of subchapter_k as set forth in sec_1_701-2 accordingly if a partnership is formed_or_availed_of in connection with a transaction a principal purpose of which is to reduce substantially the present_value of the partners’ aggregate federal tax_liability in a manner that is inconsistent with the intent of subchapter_k the commissioner can recast the transaction to achieve tax results that are more consistent with the intent of subchapter_k sec_1_701-2 provides guidance on the facts and circumstances that will be relevant in determining the existence of an impermissible tax reduction purpose p1 p2 and p3 were formed_or_availed_of in connection with the transactions a principal purpose of which was to reduce substantially the present_value of the partners’ aggregate tax_liability in a manner that is inconsistent with the intent of subchapter_k first p1 p2 and p3 were used for the specific purpose of allocating the credits to the investors resulting in substantial federal tax reduction the use of the partnership form enabled the promoters of the transactions to effect the sale of large numbers of credits at a profit of dollar_figuref per dollar of credit without incurring gain at any level moreover by design the investors claimed large amounts of capital losses from the sale of their purported partnership interests in p1 p2 and p3 to the promoters at a price a fraction e of their bases these manufactured deductions effectively substituted for state tax_payments the investors could not otherwise benefit from typically because such payments would not have been deductible for amt purposes additionally p1 p2 and p3 failed to make sec_754 elections and therefore had inflated inside bases this use of the partnership form is inconsistent with the intent of the subchapter_k which is to permit taxpayers to conduct joint business activity through a flexible economic arrangement without incurring an entity-level tax second the promoters and the investors entered into the various subscription agreements option agreements and partnership agreements for the allocation and gainful disposition of the state tax_credits in anticipation of reporting no gain and claiming large amounts of losses for federal tax purposes tax_avoidance therefore was a principal purpose behind the use of the partnerships accordingly the service should apply sec_1_701-2 to disregard p1 p2 and p3 and recast the transactions for federal tax purposes before d the transactions should be treated as ones in which the promoters purchased the credits from the developers at dollar_figureb per dollar of credit and then sold them to the individual investors at dollar_figurec per dollar of credit as p1 p2 and p3 are disregarded the losses claimed by the individual investors for the sale of their partnership interests in p1 p2 and p3 are disallowed and the other tax consequences described in the first section above apply iv whether the issue of whether an investor in a partnership is a partner constitutes a partnership_item the issue that arises under the tefra partnership procedures is whether an under the tefra partnership procedures the identity of a partnership’s partners investor is a partner in a partnership constitutes a partnership_item we conclude that it is a partnership_item we also conclude that disregarding the partnership utilizing the partnership anti-abuse regulation must be determined in a partnership proceeding and their allocable share of and character of partnership income and loss are partnership items subject_to partnership level proceedings partnership items are limited to items required to be taken into account for the partnership’s taxable_year under subtitle a to the extent that regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level sec_6231 in the pre-d transactions the partnerships appeared to have no business activities other than the purchase and allocation of the credits further support for this reading is found in sec_301_6231_a_3_-1 which states for example a partnership must know the identity of its partners for purposes under the regulations the partnership’s aggregate and each partner’s share of income gain loss deduction or credit of the partnership are partnership items sec_301_6231_a_3_-1 of the procedure and administration regulations in essence the regulations mandate that the identity of a partner and his percentage interest in the partnership are partnership items by stating that each partner’s share of partnership items are partnership items a partner’s share cannot be determined without first determining the identity of the partner and his percentage interest in the partnership that the term partnership_item includes the accounting practices and the legal and factual determinations that underlie the determination of the amount timing and characterization of items of income credit gain loss deduction etc emphasis added thus the identity of a partner is included as a partnership_item under this portion of the regulation as well because a partner’s identity underlies many of the legal and factual determinations a partnership must account for under subtitle a of determining its taxable_year sec_706 a partnership’s basis and holding_period in its assets will depend on whether a partner contributed the assets and on whether the partner recognized any gain on the contribution pursuant to sec_723 the character of gain_or_loss on the sale of unrealized_receivables will depend on whether the assets were unrealized_receivables in the contributing partner’s hands the partnership must scrutinize every transaction it undertakes to determine if a partner was on the other side of the transaction so that the partnership knows how to account for the transaction under sec_707 and in the case of sales or exchanges whether the loss limitations of sec_707 will apply and the partnership must know the partners and their interests in capital and profits in order to track whether a sale_or_exchange of more than has occurred so as to trigger termination under sec_708 there are many more examples that could be found where the partnership must make an initial determination as to the identity of the partners in order to account for partnership income gain loss deductions etc in short the partnership must account for the identity of its partners for reasons that will affect the character timing and amount of income gain loss deductions etc for many reasons even when it does not affect the allocation of items among the partners since a partner’s identity underlies these determinations of partnership items a partner’s identity and percentage interest is also a partnership_item items and the proper allocation of items among the partners which necessarily must include jurisdiction to determine the identity and percentage interest of the partners see 335_f3d_1121 10th cir identity of a partner is a partnership_item the service faces litigation hazards on this issue in some cases because the tax_court has held that a partner’s identity is not a partnership_item where there is a dispute as to whether a person not listed as a partner on the partnership return is a moreover sec_6226 provides that a court is authorized to determine partnership partner see 95_tc_74 addressing the issue in the context of an s_corporation subject_to the tefra partnership procedures grigroraci v commissioner tcmemo_2002_202 holding that partner identity was an affected_item under the facts of that case in 118_tc_541 however the tax_court found that to the extent a listed partner’s claim that he was not a partner would affect the distributive shares of the other partners the taxpayers’ claim is a partnership_item rather than a partner-level determination blonien makes partner identity a partnership_item in the present case since the taxpayers at issue here were listed as partners if the investors in the instant case were not partners there should be no allocations to them and that issue must be decided at the partnership level further sec_6233 and sec_301_6233-1 require that a determination that no thus the forgoing issues must be raised in a tefra partnership proceeding in partnership exists must be made exclusively in a partnership proceeding 331_f3d_972 d c cir see also 88_tc_1405 this further supports our argument that the identity of partners is a partnership_item because to the extent there are no partners there is no partnership the event a court holds that a partner’s identity is not a partnership_item raising the issue of partner identity at the partnership level will protect the government by extending the period for assessment with respect to the issue as an affected_item d we note that the ultimate loss incurred by the purported partners upon the disposition of their partnership interests is an affected_item rather than a partnership_item that will have to be disallowed through an affected_item notice_of_deficiency the service has one year after the completion of the partnership proceeding to issue an affected_item notice_of_deficiency id see g a f v commissioner 114_tc_519 please call if you have any further questions
